Citation Nr: 1750721	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In June 2017, the Board partially granted the Veteran's claim by increasing the disability rating of his GERD with hiatal hernia to 30 percent.  The Board then remanded the case so that updated VA treatment records dated since March 2012 could be obtained and so that the Veteran could be afforded a new VA examination in pursuit of an even higher disability rating.  The Agency of Original Jurisdiction (AOJ) has completed the requested development and the case has now returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

Throughout the appeal period, the Veteran's GERD with hiatal hernia has not produced symptoms of vomiting, material weight loss, and hematemesis or melena with moderate anemia.  Additionally, the Veteran's disability has not produced any other combinations of symptoms productive of severe impairment of health.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for GERD with hiatal hernia have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.110-4.114, Diagnostic Code 7399-7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for his service-connected GERD with hiatal hernia.  In support of this determination, the Board notes that the Veteran's current disability rating of 30 percent was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Here, 7399 refers to disabilities of the digestive system, while 7346 refers to the diagnostic code for hiatal hernia.  GERD is not listed in the rating schedule, while hiatal hernia is listed under Diagnostic Code 7346.  In this case, the Board finds the use of the hyphenated Diagnostic Code 7399-7346 to be appropriate as the Veteran's GERD symptoms are more closely captured by those listed under Diagnostic Code 7346.

Pursuant to Diagnostic Code 7346, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Comparatively, a 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The Board finds that the Veteran has not displayed vomiting, material weight loss, and hematemesis or melena with moderate anemia throughout the period of appeal.  Further, the Veteran's service-connected disability has not produced any other combinations of symptoms productive of severe impairment of health.  For these reasons, the Board cannot assign a disability rating in excess of 30 percent pursuant to Diagnostic Code 7399-7346.

In reaching this conclusion, the Board first acknowledges that iron deficiency anemia was noted in VA treatment records dated April 2012 and February 2013-although the record is unclear as to whether this was attributable to the Veteran's service-connected condition.  Additionally, in a December 2011 VA treatment record, the Veteran presented with bright red blood in his stool.  However, the clinician stated that the Veteran's fecal blood was likely hemmorrhoidal.

Lastly, during a recent July 2017 VA examination, the Veteran reported chronic GERD, regurgitation, nausea, and dry heaves.  After interviewing the Veteran and physically examining him, the examiner's recorded symptoms included substernal pain.  But, the examiner did not note any symptoms of material weight loss, hematemesis, or melena.

As the clinical records and report of VA examination are absent findings consistent with the criteria for a higher 60 percent rating, the Board finds that the preponderance of the evidence is against assigning a disability rating in excess of 30 percent pursuant to Diagnostic Code 7399-7346.  As such, the Board must deny the claim.


ORDER

Entitlement to a disability rating in excess of 30 percent for GERD with hiatal hernia is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


